UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 3-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings International Bond Fund March 31, 2012 International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value GOVERNMENT BONDS — 79.3% AUSTRALIA — 2.5% Government of Australia, 6.50%, 5/15/13 AUD $ Government of Australia, 5.75%, 7/15/22 New South Wales Treasury Corp., 5.50%, 3/1/17 AUSTRIA — 4.5% Republic of Austria, 3.40%, 10/20/14 EUR Republic of Austria, 4.35%, 3/15/19(1) Republic of Austria, 3.90%, 7/15/20(1) Republic of Austria, 4.15%, 3/15/37(1) BELGIUM — 4.6% Kingdom of Belgium, 4.00%, 3/28/14 Kingdom of Belgium, 4.00%, 3/28/18 Kingdom of Belgium, 3.75%, 9/28/20 Kingdom of Belgium, 5.00%, 3/28/35 CANADA — 4.0% Government of Canada, 5.00%, 6/1/14 CAD Government of Canada, 3.25%, 6/1/21 Government of Canada, 5.75%, 6/1/33 Province of Ontario Canada, 4.40%, 6/2/19 DENMARK — 3.4% Kingdom of Denmark, 4.00%, 11/15/17 DKK Kingdom of Denmark, 4.00%, 11/15/19 Kingdom of Denmark, 7.00%, 11/10/24 Kingdom of Denmark, 4.50%, 11/15/39 FINLAND — 4.8% Government of Finland, 3.125%, 9/15/14 EUR Government of Finland, 3.875%, 9/15/17 Government of Finland, 4.375%, 7/4/19 Government of Finland, 3.375%, 4/15/20 Government of Finland, 4.00%, 7/4/25 FRANCE — 3.7% French Treasury Note, 2.25%, 2/25/16 Government of France, 4.00%, 4/25/14 Government of France, 3.25%, 10/25/21 Government of France, 5.50%, 4/25/29 Government of France, 4.75%, 4/25/35 International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value GERMANY — 4.8% Bundesobligation, 2.00%, 2/26/16 EUR $ German Federal Republic, 4.00%, 1/4/18 German Federal Republic, 4.75%, 7/4/34 German Federal Republic, 4.25%, 7/4/39 JAPAN — 21.3% Government of Japan, 0.60%, 9/20/14 JPY Government of Japan, 1.20%, 6/20/15 Government of Japan, 1.50%, 9/20/18 Government of Japan, 1.00%, 12/20/21 Government of Japan, 2.10%, 12/20/26 Government of Japan, 2.40%, 3/20/37 NETHERLANDS — 4.6% Kingdom of Netherlands, 4.25%, 7/15/13 EUR Kingdom of Netherlands, 4.00%, 7/15/16 Kingdom of Netherlands, 3.50%, 7/15/20 Kingdom of Netherlands, 4.00%, 1/15/37 NEW ZEALAND — 0.3% New Zealand Government Bond, 5.00%, 3/15/19 NZD NORWAY — 0.4% Government of Norway, 4.25%, 5/19/17 NOK SWEDEN — 0.9% Government of Sweden, 6.75%, 5/5/14 SEK Government of Sweden, 4.25%, 3/12/19 SWITZERLAND — 1.4% Switzerland Government Bond, 3.75%, 6/10/15 CHF Switzerland Government Bond, 2.00%, 4/28/21 Switzerland Government Bond, 2.50%, 3/8/36 UNITED KINGDOM — 18.1% Government of United Kingdom, 5.00%, 9/7/14 GBP Government of United Kingdom, 4.00%, 9/7/16 Government of United Kingdom, 4.50%, 3/7/19 Government of United Kingdom, 3.75%, 9/7/21 Government of United Kingdom, 4.25%, 3/7/36 Government of United Kingdom, 4.50%, 12/7/42 TOTAL GOVERNMENT BONDS (Cost $1,041,345,664) International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value CREDIT — 8.9% FRANCE — 1.1% Cie de Financement Foncier MTN, 4.50%, 5/16/18 EUR $ Cie de Financement Foncier, 4.375%, 4/25/19 GERMANY — 1.6% Kreditanstalt fuer Wiederaufbau, 3.875%, 1/21/19 Kreditanstalt fuer Wiederaufbau MTN, 4.625%, 1/4/23 ITALY — 0.5% Banca Monte dei Paschi di Siena SpA, 4.875%, 9/15/16 MULTI-NATIONAL — 4.4% European Investment Bank MTN, 4.75%, 6/6/12 GBP European Investment Bank MTN, 2.50%, 7/15/15 EUR European Investment Bank MTN, 3.625%, 1/15/21 International Bank for Reconstruction & Development MTN, 3.875%, 5/20/19 UNITED KINGDOM — 1.3% Abbey National Treasury Services plc MTN, 5.125%, 4/14/22 GBP Bank of Scotland plc MTN, 3.25%, 1/25/13 EUR TOTAL CREDIT (Cost $123,216,216) SHORT-TERM INVESTMENTS† U.S. Treasury Bill, 0.09%, 5/24/12(2) (Cost$299,962) $ TEMPORARY CASH INVESTMENTS — 6.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $33,415,885), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $32,728,314) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $20,837,857), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $20,455,231) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $25,086,231), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $24,546,277) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $91,631,409) International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 94.8% (Cost $1,256,493,251) OTHER ASSETS AND LIABILITIES(3) — 5.2% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for EUR Westpac Group 4/27/12 $ $ ) CZK for EUR Deutsche Bank 4/27/12 DKK for EUR UBS AG 4/27/12 EUR for GBP UBS AG 4/27/12 EUR for NZD Westpac Group 4/27/12 JPY for AUD Barclays Bank plc 4/27/12 ) JPY for EUR UBS AG 4/27/12 ) JPY for EUR Barclays Bank plc 4/27/12 ) NOK for EUR Deutsche Bank 4/27/12 NZD for EUR Westpac Group 4/27/12 ) SEK for EUR Deutsche Bank 4/27/12 SGD for EUR HSBC Holdings plc 4/27/12 AUD for USD UBS AG 4/27/12 ) AUD for USD Westpac Group 4/27/12 ) CAD for USD Barclays Bank plc 4/27/12 CAD for USD Westpac Group 4/27/12 CHF for USD HSBC Holdings plc 4/27/12 CHF for USD UBS AG 4/27/12 CHF for USD UBS AG 4/27/12 CZK for USD Deutsche Bank 4/27/12 DKK for USD UBS AG 4/27/12 EUR for USD Deutsche Bank 4/27/12 EUR for USD Deutsche Bank 4/27/12 EUR for USD UBS AG 4/27/12 GBP for USD Barclays Bank plc 4/27/12 GBP for USD Deutsche Bank 4/27/12 GBP for USD HSBC Holdings plc 4/27/12 GBP for USD UBS AG 4/27/12 HKD for USD Westpac Group 4/27/12 ) HKD for USD Westpac Group 4/27/12 ) JPY for USD Deutsche Bank 4/27/12 ) JPY for USD Deutsche Bank 4/27/12 JPY for USD UBS AG 4/27/12 ) JPY for USD UBS AG 4/27/12 ) JPY for USD UBS AG 4/27/12 ) KRW for USD HSBC Holdings plc 4/27/12 ) KRW for USD HSBC Holdings plc 4/27/12 ) KRW for USD HSBC Holdings plc 4/27/12 ) NOK for USD Deutsche Bank 4/27/12 NOK for USD UBS AG 4/27/12 NZD for USD Westpac Group 4/27/12 SEK for USD Deutsche Bank 4/27/12 SEK for USD UBS AG 4/27/12 International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SGD for USD HSBC Holdings plc 4/27/12 TWD for USD HSBC Holdings plc 4/27/12 TWD for USD HSBC Holdings plc 4/27/12 62 TWD for USD HSBC Holdings plc 4/27/12 (1 ) $ $ (Value on Settlement Date $203,533,316) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for AUD Westpac Group 4/27/12 $ $ ) EUR for CZK Deutsche Bank 4/27/12 ) EUR for DKK UBS AG 4/27/12 ) GBP for EUR UBS AG 4/27/12 ) NZD for EUR Westpac Group 4/27/12 ) AUD for JPY Barclays Bank plc 4/27/12 EUR for JPY UBS AG 4/27/12 ) EUR for JPY Barclays Bank plc 4/27/12 ) EUR for NOK Deutsche Bank 4/27/12 ) EUR for NZD Westpac Group 4/27/12 ) EUR for SEK Deutsche Bank 4/27/12 ) EUR for SGD HSBC Holdings plc 4/27/12 ) AUD for USD Deutsche Bank 4/27/12 AUD for USD UBS AG 4/27/12 AUD for USD UBS AG 4/27/12 CAD for USD Deutsche Bank 4/27/12 CAD for USD UBS AG 4/27/12 CAD for USD UBS AG 4/27/12 CAD for USD UBS AG 4/27/12 ) CAD for USD UBS AG 4/27/12 36 CHF for USD Deutsche Bank 4/27/12 ) CHF for USD UBS AG 4/27/12 ) CHF for USD UBS AG 4/27/12 ) DKK for USD UBS AG 4/27/12 ) EUR for USD Barclays Bank plc 4/27/12 ) EUR for USD Barclays Bank plc 4/27/12 ) EUR for USD HSBC Holdings plc 4/27/12 ) EUR for USD UBS AG 4/27/12 ) EUR for USD Westpac Group 4/27/12 ) GBP for USD UBS AG 4/27/12 ) JPY for USD Westpac Group 4/27/12 NOK for USD Deutsche Bank 4/27/12 ) NOK for USD HSBC Holdings plc 4/27/12 ) NOK for USD UBS AG 4/27/12 NZD for USD Deutsche Bank 4/27/12 NZD for USD UBS AG 4/27/12 ) NZD for USD UBS AG 4/27/12 SEK for USD Deutsche Bank 4/27/12 ) SEK for USD UBS AG 4/27/12 ) SEK for USD UBS AG 4/27/12 ) $ $ ) (Value on Settlement Date $105,529,421) International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Notes to Schedule of Investments AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc CZK - Czech Koruna DKK - Danish Krone EUR - Euro GBP - British Pound HKD - Hong Kong Dollar JPY - Japanese Yen KRW - Korea Won MTN - Medium Term Note NOK - Norwegian Krone NZD - New Zealand Dollar SEK - Swedish Krona SGD - Singapore Dollar TWD - Taiwanese Dollar USD - United States Dollar † Category is less than 0.05% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $39,999,675, which represented 2.9% of total net assets. The rate indicated is the yield to maturity at purchase. Amount relates primarily to foreign currency holdings at period end. International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Government Bonds — $ — Credit — — Short-Term Investments — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Bond Fund March 31, 2012 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value SOVEREIGN GOVERNMENTS AND AGENCIES — 46.5% AUSTRALIA — 1.7% Government of Australia, 6.50%, 5/15/13 AUD $ Government of Australia, 5.75%, 7/15/22 New South Wales Treasury Corp., 5.50%, 3/1/17 AUSTRIA — 1.0% Republic of Austria, 3.40%, 10/20/14 EUR Republic of Austria, 4.35%, 3/15/19(1) Republic of Austria, 4.15%, 3/15/37(1) BELGIUM — 0.9% Kingdom of Belgium, 4.00%, 3/28/14 Kingdom of Belgium, 4.00%, 3/28/18 Kingdom of Belgium, 3.75%, 9/28/20 Kingdom of Belgium, 5.00%, 3/28/35 BRAZIL — 0.4% Brazilian Government International Bond, 5.875%, 1/15/19 $ CANADA — 3.2% Government of Canada, 4.00%, 6/1/17 CAD Government of Canada, 3.75%, 6/1/12 Government of Canada, 5.00%, 6/1/14 Government of Canada, 3.75%, 6/1/19 Government of Canada, 3.25%, 6/1/21 Government of Canada, 5.75%, 6/1/33 Province of British Columbia Canada, 4.10%, 12/18/19 Province of Ontario Canada, 1.60%, 9/21/16 $ Province of Ontario Canada, 4.65%, 6/2/41 CAD DENMARK — 0.3% Kingdom of Denmark, 4.00%, 11/15/19 DKK Kingdom of Denmark, 4.50%, 11/15/39 FINLAND — 0.3% Government of Finland, 3.375%, 4/15/20 EUR FRANCE — 0.7% Government of France, 4.00%, 4/25/14 Government of France, 5.50%, 4/25/29 GERMANY — 3.9% German Federal Republic, 2.00%, 2/26/16 German Federal Republic, 2.25%, 9/4/20 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value German Federal Republic, 4.25%, 7/4/39 EUR $ IRELAND — 0.5% Ireland Government Bond, 4.00%, 1/15/14 Ireland Government Bond, 5.90%, 10/18/19 ITALY — 2.8% Republic of Italy, 3.75%, 8/1/15 Republic of Italy, 5.25%, 8/1/17 Republic of Italy, 4.75%, 8/1/23 Republic of Italy, 4.00%, 2/1/37 JAPAN — 18.5% Government of Japan, 0.60%, 9/20/14 JPY Government of Japan, 1.20%, 6/20/15 Government of Japan, 1.50%, 9/20/18 Government of Japan, 1.00%, 12/20/21 Government of Japan, 2.40%, 3/20/37 MEXICO — 0.2% United Mexican States, MTN, 5.95%, 3/19/19 $ United Mexican States, 6.05%, 1/11/40 MULTI-NATIONAL — 1.8% European Investment Bank, MTN, 4.75%, 6/6/12 GBP European Investment Bank, 2.50%, 7/15/15 EUR NETHERLANDS — 1.1% Kingdom of Netherlands, 4.00%, 7/15/16 Kingdom of Netherlands, 3.50%, 7/15/20 Kingdom of Netherlands, 4.00%, 1/15/37 NEW ZEALAND — 0.2% New Zealand Government Bond, 5.00%, 3/15/19 NZD NORWAY — 0.2% Government of Norway, 4.25%, 5/19/17 NOK PERU† Republic of Peru, 6.55%, 3/14/37 $ SOUTH KOREA — 0.2% Korea Development Bank, 3.25%, 3/9/16 SPAIN — 0.7% Government of Spain, 5.50%, 4/30/21 EUR Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value SWEDEN — 0.9% Government of Sweden, 6.75%, 5/5/14 SEK $ Government of Sweden, 4.25%, 3/12/19 SWITZERLAND — 0.8% Switzerland Government Bond, 3.75%, 6/10/15 CHF Switzerland Government Bond, 2.00%, 4/28/21 UNITED KINGDOM — 6.2% Government of United Kingdom, 5.00%, 9/7/14 GBP Government of United Kingdom, 4.00%, 9/7/16 Government of United Kingdom, 3.75%, 9/7/21 Government of United Kingdom, 4.50%, 12/7/42 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $13,066,000) CORPORATE BONDS — 26.1% AEROSPACE AND DEFENSE — 0.3% Lockheed Martin Corp., 4.25%, 11/15/19 $ Raytheon Co., 4.40%, 2/15/20 United Technologies Corp., 5.70%, 4/15/40 AUTOMOBILES — 0.5% Ford Motor Credit Co. LLC, 5.875%, 8/2/21 Nissan Motor Acceptance Corp., 3.25%, 1/30/13(1) BEVERAGES — 0.4% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Coca-Cola Co. (The), 1.80%, 9/1/16 SABMiller Holdings, Inc., 2.45%, 1/15/17(1) SABMiller Holdings, Inc., 3.75%, 1/15/22(1) BIOTECHNOLOGY — 0.1% Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.7% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Fidelity International Ltd., MTN, 6.875%, 2/24/17 EUR Jefferies Group, Inc., 5.125%, 4/13/18 $ Northern Trust Corp., 4.625%, 5/1/14 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value CHEMICALS — 0.4% CF Industries, Inc., 7.125%, 5/1/20 $ $ Dow Chemical Co. (The), 5.90%, 2/15/15 Ecolab, Inc., 4.35%, 12/8/21 COMMERCIAL BANKS — 3.5% Abbey National Treasury Services plc, MTN, 5.125%, 4/14/22 GBP Banca Monte dei Paschi di Siena SpA, 4.875%, 9/15/16 EUR Bank of America N.A., 5.30%, 3/15/17 $ Bank of Nova Scotia, 2.55%, 1/12/17 Barclays Bank plc, MTN, 4.875%, 12/29/49 EUR Capital One Financial Corp., 2.15%, 3/23/15 $ Credit Suisse AG, MTN, 5.125%, 9/18/17 EUR HSBC Bank plc, 3.50%, 6/28/15(1) $ Kreditanstalt fuer Wiederaufbau, MTN, 4.625%, 1/4/23 EUR Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 $ Kreditanstalt fuer Wiederaufbau, 3.875%, 1/21/19 EUR PNC Funding Corp., 3.625%, 2/8/15 $ Royal Bank of Scotland plc (The), 4.375%, 3/16/16 Royal Bank of Scotland plc (The), MTN, 6.93%, 4/9/18 EUR Wells Fargo & Co., 5.625%, 12/11/17 $ Wells Fargo & Co., MTN, 3.50%, 3/8/22 COMMERCIAL SERVICES AND SUPPLIES — 0.3% Republic Services, Inc., 5.50%, 9/15/19 Waste Management, Inc., 2.60%, 9/1/16 COMPUTERS AND PERIPHERALS — 0.1% Hewlett-Packard Co., 2.60%, 9/15/17 CONSTRUCTION MATERIALS — 0.3% Cie de St-Gobain, MTN, 4.75%, 4/11/17 EUR CONSUMER FINANCE — 0.6% American Express Credit Corp., MTN, 2.75%, 9/15/15 $ American Express Credit Corp., MTN, 2.375%, 3/24/17 Credit Suisse (New York), 5.50%, 5/1/14 Credit Suisse (New York), 6.00%, 2/15/18 SLM Corp., 6.25%, 1/25/16 DIVERSIFIED FINANCIAL SERVICES — 3.3% Ally Financial, Inc., 8.30%, 2/12/15 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 3.875%, 3/22/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 6.125%, 5/15/18 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 $ $ HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, MTN, 3.875%, 3/16/16 EUR JPMorgan Chase Capital XXV, Series Y, 6.80%, 10/1/37 $ JPMorgan Chase & Co., 3.45%, 3/1/16 JPMorgan Chase & Co., 6.00%, 1/15/18 Merck Financial Services GmbH, MTN, 4.50%, 3/24/20 EUR Morgan Stanley, 5.50%, 7/24/20 $ Societe Generale SA, 2.50%, 1/15/14 Syngenta Finance NV, 3.125%, 3/28/22 DIVERSIFIED TELECOMMUNICATION SERVICES — 1.9% AT&T, Inc., 6.55%, 2/15/39 British Telecommunications plc, 5.75%, 12/7/28 GBP CenturyLink, Inc., 5.80%, 3/15/22 $ Deutsche Telekom International Finance BV, 6.75%, 8/20/18 France Telecom SA, MTN, 3.875%, 4/9/20 EUR Koninklijke KPN NV, MTN, 4.75%, 1/17/17 Telefonica Emisiones SAU, 5.46%, 2/16/21 $ Telefonica Emisiones SAU, MTN, 5.375%, 2/2/18 GBP Verizon Communications, Inc., 4.60%, 4/1/21 $ Virgin Media Finance plc, 8.375%, 10/15/19 ELECTRIC UTILITIES — 0.3% AES Corp. (The), 9.75%, 4/15/16 National Grid Electricity Transmission plc, 5.875%, 2/2/24 GBP ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 $ Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.2% Ensco plc, 3.25%, 3/15/16 Noble Holding International Ltd., 3.95%, 3/15/22 Transocean, Inc., 6.375%, 12/15/21 FOOD AND STAPLES RETAILING — 0.5% CVS Caremark Corp., 6.60%, 3/15/19 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 5.00%, 10/25/40 FOOD PRODUCTS — 0.4% Kraft Foods, Inc., 5.375%, 2/10/20 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value TreeHouse Foods, Inc., 7.75%, 3/1/18 $ $ GAS UTILITIES — 0.6% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enterprise Products Operating LLC, 5.20%, 9/1/20 Kinder Morgan Energy Partners LP, 3.95%, 9/1/22 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Plains All American Pipeline LP / PAA Finance Corp., 3.65%, 6/1/22 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE PROVIDERS AND SERVICES — 0.6% Aristotle Holding, Inc., 3.90%, 2/15/22(1) Express Scripts, Inc., 6.25%, 6/15/14 HCA, Inc., 7.875%, 2/15/20 Healthsouth Corp., 8.125%, 2/15/20 HOTELS, RESTAURANTS AND LEISURE — 0.1% Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD PRODUCTS — 0.2% Jarden Corp., 8.00%, 5/1/16 INSURANCE — 1.4% American International Group, Inc., 5.85%, 1/16/18 Aviva plc, 4.73%, 11/29/49 EUR AXA SA, MTN, 6.21%, 10/29/49 CNP Assurances, 6.00%, 9/14/40 Genworth Financial, Inc., 7.625%, 9/24/21 $ Hartford Financial Services Group, Inc., 6.30%, 3/15/18 International Lease Finance Corp., 5.75%, 5/15/16 Lincoln National Corp., 6.25%, 2/15/20 MetLife, Inc., 6.75%, 6/1/16 Prudential Financial, Inc., 5.375%, 6/21/20 Swiss Reinsurance Co. via ELM BV, 5.25%, 5/29/49 EUR IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22(1) $ International Business Machines Corp., 1.95%, 7/22/16 MEDIA — 2.0% Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC / DirecTV Financing Co., Inc., 3.55%, 3/15/15 DirecTV Holdings LLC / DirecTV Financing Co., Inc., 3.80%, 3/15/22(1) Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 6.75%, 6/1/21 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value Interpublic Group of Cos., Inc. (The), 4.00%, 3/15/22 $ $ Lamar Media Corp., 7.875%, 4/15/18 News America, Inc., 4.50%, 2/15/21 Omnicom Group, Inc., 4.45%, 8/15/20 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 4.875%, 3/15/20 Univision Communications, Inc., 6.875%, 5/15/19(1) Viacom, Inc., 4.375%, 9/15/14 METALS AND MINING — 0.2% ArcelorMittal, 6.25%, 2/25/22 Newmont Mining Corp., 3.50%, 3/15/22 Vale Overseas Ltd., 5.625%, 9/15/19 MULTI-UTILITIES — 1.6% Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 6.30%, 2/1/14 E.ON International Finance BV, MTN, 5.50%, 1/19/16 EUR Enel SpA, MTN, 5.25%, 6/20/17 FirstEnergy Solutions Corp., 6.05%, 8/15/21 $ GDF Suez, MTN, 5.625%, 1/18/16 EUR GDF Suez, MTN, 2.75%, 10/18/17 Ipalco Enterprises, Inc., 5.00%, 5/1/18 $ Pacific Gas & Electric Co., 5.80%, 3/1/37 Progress Energy, Inc., 3.15%, 4/1/22 San Diego Gas & Electric Co., 3.00%, 8/15/21 OIL, GAS AND CONSUMABLE FUELS — 1.9% Alpha Natural Resources, Inc., 6.00%, 6/1/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 BP Capital Markets plc, 4.50%, 10/1/20 BP Capital Markets plc, MTN, 3.83%, 10/6/17 EUR ConocoPhillips Holding Co., 6.95%, 4/15/29 $ Devon Energy Corp., 5.60%, 7/15/41 Marathon Petroleum Corp., 3.50%, 3/1/16 Marathon Petroleum Corp., 5.125%, 3/1/21 Nexen, Inc., 5.875%, 3/10/35 Noble Energy, Inc., 4.15%, 12/15/21 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Phillips 66, 4.30%, 4/1/22(1) SandRidge Energy, Inc., 8.75%, 1/15/20 Suncor Energy, Inc., 6.10%, 6/1/18 Talisman Energy, Inc., 7.75%, 6/1/19 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value PAPER AND FOREST PRODUCTS — 0.3% Georgia-Pacific LLC, 5.40%, 11/1/20(1) $ $ International Paper Co., 4.75%, 2/15/22 PHARMACEUTICALS — 0.1% Roche Holdings, Inc., 6.00%, 3/1/19(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% American Tower Corp., 4.625%, 4/1/15 American Tower Corp., 4.70%, 3/15/22 Developers Diversified Realty Corp., 4.75%, 4/15/18 HCP, Inc., 3.75%, 2/1/16 Reckson Operating Partnership LP, 6.00%, 3/31/16 Simon Property Group LP, 5.10%, 6/15/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21(1) ROAD AND RAIL — 0.2% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 CSX Corp., 4.25%, 6/1/21 Firstgroup plc, 6.125%, 1/18/19 GBP SOFTWARE — 0.2% Oracle Corp., 6.125%, 7/8/39 $ Oracle Corp., 5.375%, 7/15/40 TEXTILES, APPAREL AND LUXURY GOODS — 0.2% Gap, Inc. (The), 5.95%, 4/12/21 Ltd. Brands, Inc., 6.625%, 4/1/21 THRIFTS AND MORTGAGE FINANCE — 1.1% Cie de Financement Foncier, 4.375%, 4/25/19 EUR Cie de Financement Foncier, MTN, 4.50%, 5/16/18 TOBACCO — 0.2% Altria Group, Inc., 9.25%, 8/6/19 $ Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.3% Cellco Partnership / Verizon Wireless Capital LLC, 8.50%, 11/15/18 TOTAL CORPORATE BONDS (Cost $7,077,039) Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(2) — 11.5% FHLMC, 6.00%, 2/1/38 $ $ FHLMC, 4.00%, 12/1/40 FHLMC, 4.00%, 4/1/41 FNMA, 5.00%, 7/1/31 FNMA, 5.50%, 5/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.00%, 9/1/35 FNMA, 6.00%, 4/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.00%, 8/1/37 FNMA, 5.50%, 1/1/39 FNMA, 5.50%, 3/1/39 FNMA, 4.50%, 6/1/39 FNMA, 5.00%, 8/1/39 FNMA, 4.50%, 3/1/40 FNMA, 3.50%, 12/1/40 FNMA, 4.00%, 12/1/40 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 GNMA, 6.00%, 7/15/33 GNMA, 5.00%, 3/20/36 GNMA, 5.50%, 1/15/39 GNMA, 5.50%, 9/15/39 GNMA, 4.50%, 10/15/39 GNMA, 5.00%, 10/15/39 GNMA, 4.00%, 12/15/40 GNMA, 4.50%, 12/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.00%, 12/15/41 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $3,171,345) U.S. TREASURY SECURITIES— 2.2% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 4.75%, 2/15/41(3) U.S. Treasury Notes, 0.75%, 9/15/13 U.S. Treasury Notes, 2.625%, 4/30/18 TOTAL U.S. TREASURY SECURITIES (Cost $625,452) Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Principal Amount Value COMMERCIAL MORTGAGE-BACKED SECURITIES(2) — 2.1% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 $ $ Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-2, Class A5 SEQ, 4.58%, 11/10/38 GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 4/10/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 4/10/12 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 4/10/12 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A6A, VRN, 5.11%, 4/15/12 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $566,533) COLLATERALIZED MORTGAGE OBLIGATIONS(2) — 1.2% Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.52%, 4/25/12 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.72%, 4/21/12 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.01%, 4/18/12 Residential Funding Mortgage Securities I, Series 2006-S10, Class 2A1 SEQ, 5.50%, 10/25/21 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-6, Class A1 SEQ, 5.25%, 8/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 4A6, VRN, 2.72%, 4/25/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 $ $ Wells Fargo Mortgage-Backed Securities Trust, Series 2006-8, Class A10 SEQ, 6.00%, 7/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR15, Class A1, VRN, 5.30%, 4/25/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $329,794) MUNICIPAL SECURITIES — 0.9% California GO, (Building Bonds), 7.30%, 10/1/39 Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Maryland State Transportation Authority Rev., (Building Bonds), 5.75%, 7/1/41 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Auth. Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Auth. Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio State University (The) Rev., (Building Bonds), 4.91%, 6/1/40 Pennsylvania Turnpike Commission Rev., Series 2010 B, (Building Bonds), 5.56%, 12/1/49 TOTAL MUNICIPAL SECURITIES (Cost $245,194) U.S. GOVERNMENT AGENCY SECURITIES — 0.4% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 0.4% FHLMC, 5.00%, 2/16/17 (Cost$118,627) TEMPORARY CASH INVESTMENTS — 5.5% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $548,767), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $537,475) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $342,207), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $335,923) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $411,975), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $403,108) SSgA U.S. Government Money Market Fund Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,504,822) TOTAL INVESTMENT SECURITIES — 96.4% (Cost $26,704,806) OTHER ASSETS AND LIABILITIES — 3.6% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for NZD Westpac Group 4/27/12 $ $ AUD for USD UBS AG 4/27/12 ) CAD for USD UBS AG 4/27/12 ) CHF for USD HSBC Holdings plc 4/27/12 CHF for USD UBS AG 4/27/12 3 CHF for USD UBS AG 4/27/12 EUR for USD Deutsche Bank 4/27/12 GBP for USD HSBC Holdings plc 4/27/12 GBP for USD UBS AG 4/27/12 GBP for USD Deutsche Bank 4/27/12 JPY for USD UBS AG 4/27/12 ) JPY for USD Deutsche Bank 4/27/12 KRW for USD HSBC Holdings plc 4/27/12 ) KRW for USD HSBC Holdings plc 4/27/12 ) NOK for USD Deutsche Bank 4/27/12 NOK for USD UBS AG 4/27/12 NZD for USD Westpac Group 4/27/12 ) SEK for USD UBS AG 4/27/12 59 SEK for USD UBS AG 4/27/12 8 SGD for USD HSBC Holdings plc 4/27/12 ) TWD for USD HSBC Holdings plc 4/27/12 ) $ $ (Value on Settlement Date $1,019,579) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) NZD for EUR Westpac Group 4/27/12 $ $ ) AUD for USD Westpac Group 4/27/12 AUD for USD Westpac Group 4/27/12 AUD for USD UBS AG 4/27/12 AUD for USD Deutsche Bank 4/27/12 CAD for USD Barclays Bank plc 4/27/12 ) CAD for USD Westpac Group 4/27/12 ) CAD for USD UBS AG 4/27/12 67 CAD for USD UBS AG 4/27/12 58 CAD for USD Deutsche Bank 4/27/12 CHF for USD Deutsche Bank 4/27/12 ) CHF for USD UBS AG 4/27/12 ) CHF for USD Deutsche Bank 4/27/12 ) DKK for USD UBS AG 4/27/12 ) Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) DKK for USD UBS AG 4/27/12 $ $ — EUR for USD Barclays Bank plc 4/27/12 ) EUR for USD Barclays Bank plc 4/27/12 ) EUR for USD HSBC Holdings plc 4/27/12 ) EUR for USD UBS AG 4/27/12 ) EUR for USD UBS AG 4/27/12 ) GBP for USD Barclays Bank plc 4/27/12 ) GBP for USD UBS AG 4/27/12 ) GBP for USD Barclays Bank plc 4/27/12 ) GBP for USD Barclays Bank plc 4/27/12 ) GBP for USD UBS AG 4/27/12 ) JPY for USD Barclays Bank plc 4/27/12 JPY for USD Westpac Group 4/27/12 JPY for USD UBS AG 4/27/12 JPY for USD UBS AG 4/27/12 JPY for USD Barclays Bank plc 4/27/12 JPY for USD Barclays Bank plc 4/27/12 NOK for USD HSBC Holdings plc 4/27/12 (3 ) NOK for USD UBS AG 4/27/12 78 NOK for USD Deutsche Bank 4/27/12 ) NZD for USD UBS AG 4/27/12 27 NZD for USD UBS AG 4/27/12 ) NZD for USD Deutsche Bank 4/27/12 51 SEK for USD Deutsche Bank 4/27/12 ) SEK for USD UBS AG 4/27/12 ) SEK for USD Deutsche Bank 4/27/12 ) $ $ (Value on Settlement Date $16,515,941) FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 9 U.S. Treasury 10-Year Notes June 2012 $ $ Notes to Schedule of Investments AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc DKK - Danish Krone EUR - Euro FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GBP - British Pound GNMA - Government National Mortgage Association GO - General Obligation JPY - Japanese Yen KRW - Korea Won MASTR - Mortgage Asset Securitization Transactions, Inc. MTN - Medium Term Note NOK - Norwegian Krone Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) NZD - New Zealand Dollar PHHMC - PHH Mortgage Corporation SEK - Swedish Krona SEQ - Sequential Payer SGD - Singapore Dollar TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $484,376, which represented 1.8% of total net assets. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been segregated at the custodian bank or with a broker for margin requirements on futures contracts. Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Bond - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Sovereign Governments and Agencies — $ — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — U.S. Government Agency Securities — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Forward Foreign Currency Exchange Contracts — $ — Futures Contracts $ — — Total Unrealized Gain (Loss) on Other Financial Instruments $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century International Bond Funds By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 29, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 29, 2012
